Exhibit 10.3

 

Picture 1 [bgs20190330ex1033124c0001.jpg]

 

[FORM OF] NON-EMPLOYEE DIRECTOR STOCK OPTION AGREEMENT

(this “Agreement”)

Pursuant to the B&G Foods Omnibus Incentive Compensation Plan

(Non-Qualified Stock Option)

B&G Foods, Inc. (“B&G Foods” or the “Company”) has granted to you an option (the
“Option”) to purchase the number of shares of the Company’s Common Stock, par
value $0.01 per share (the “Common Stock”) shown in Section 1(b) below (the
“Shares”) at the Exercise Price per share shown in Section 1(e) below.  The
Option has been granted pursuant to the B&G Foods Omnibus Incentive Compensation
Plan (as amended, supplemented or otherwise modified from time to time, the
“Plan”) and is subject to the terms and conditions of the Plan and this
Agreement made pursuant to the Plan (the “Agreement”). Unless otherwise defined
herein, capitalized terms shall have the meanings assigned to them in the Plan.

The details of your Option are as follows:

1.          General Grant Information.

(a)         Grant Date:  [__________].

(b)         Shares:  The number of shares is set forth on the cover page and is
incorporated herein by reference.

(c)         Vesting Date:  [___________].

(d)         Expiration Date:  [___________].

(e)         Exercise Price:  $[_____] per Share.

(f)         Option Type:  Non-Qualified Stock Option (NQSO).

2.          Term.  The term of the Option commences on the Grant Date set forth
in Section 1(a) above and, unless it expires earlier due to your Separation from
Service as provided in Section 5 below, the Option will expire at the close of
business on the Expiration Date set forth in Section 1(d) above.

3.          Vesting.  The Option will become vested and exercisable with respect
to all Shares on the Vesting Date set forth in Section 1(c).

4.          Manner of Exercising Option.

(a)         In order to exercise this Option with respect to all or any part of
the Shares for which the Option is at the time exercisable, you (or in the case
of exercise after your death, your executor, administrator, heir or beneficiary,
as the case may be) must take the following actions:

(i)          provide the Company, or such third party involved in administering
the Plan as the Company may designate from time to time, with written or
electronic notice of







--------------------------------------------------------------------------------

 



 

exercise in the manner specified from time to time by the Company, specifying
the number of Shares with respect to which the Option is being exercised;

(ii)         pay the Exercise Price for each purchased Share in one or more of
the following alternative forms to the extent permitted by applicable laws and
regulations:

(A)        full payment at the time the Option is exercised in cash or by
certified or bank check payable to the Company’s order;

(B)        by delivery to the Company of other shares of Common Stock, duly
endorsed for transfer to the Company, with a Fair Market Value on the date of
delivery equal to the Exercise Price (or portion thereof) due for the number of
shares being acquired, or by means of attestation whereby you identify for
delivery specific shares that have a Fair Market Value on the date of
attestation equal to the Exercise Price (or portion thereof) and receive a
number of shares equal to the difference between the number of shares thereby
purchased and the number of identified attestation shares (a “Stock for Stock
Exchange”);

(C)        through a “cashless exercise program” established with a broker;

(D)        by reduction in the number of shares otherwise deliverable upon
exercise of such Option with a Fair Market Value equal to the aggregate Exercise
Price at the time of exercise;

(E)        by any combination of the foregoing methods; or

(F)         in any other form of legal consideration that may be acceptable to
the Committee; and

(iii)       furnish to the Company appropriate documentation that the person or
persons exercising the Option, if other than you, have the right to exercise the
Option.

(b)         In no event may the Option be exercised for any fractional Share.

(c)         Notwithstanding anything in this Agreement to the contrary, in the
event of your death within ninety (90) days before the Expiration Date, if your
estate or designated beneficiary does not exercise the vested portion of your
Option, if any, then, provided the Exercise Price of the vested portion of your
Option is less than the then Fair Market Value of a share of Common Stock on the
first business day immediately preceding the Expiration Date, your estate or
designated beneficiary will be deemed to have exercised the vested options on
such date and given permission to the Company to effectuate a “cashless
exercise” through a broker-dealer sale procedure pursuant to which a broker
selected by the Company will be provided irrevocable written instructions to
effect the immediate sale of all of the Shares underlying the vested portion of
your Option and remit to the Company, out of the sale proceeds, an amount equal
to the Exercise Price multiplied by the number of Shares purchased through the
exercise of the Option plus all applicable federal, state and local income and
employment taxes required to be withheld by the Company by reason of such
purchase. The remaining sales proceeds will be transferred to your estate or
beneficiary, as applicable.

5.          Effect of Separation from Service.

(a)         Retirement, Disability or Death.  If you have a Separation from
Service due to retirement, Disability, death or any reason other than removal
from the Board for Cause, the unexercised and vested portion of the Option will
remain exercisable by you or your successors





- 2 -

--------------------------------------------------------------------------------

 



 

until the Expiration Date.  Such portion of the Option shall terminate to the
extent not exercised within such period.  Any unvested portion of the Option
will immediately terminate and be forfeited upon such Separation from
Service.  If you die after your Separation from Service and at a time when all
or a portion of the Option remains exercisable, your estate or designated
beneficiary can exercise that portion of the option that remains exercisable
until the Expiration Date.  Any portion of the Option that is not exercised by
the Expiration Date will automatically terminate and be
forfeited.  Notwithstanding the foregoing, special exercise provisions will
apply (in accordance with Section 4(c) above) if your death occurs within ninety
(90) days before the Expiration Date and your estate or designated beneficiary
does not elect to exercise the vested portion of your Option on or before the
first business day immediately preceding the Expiration Date.

(b)         Removal for Cause.  If you have a Separation from Service due to a
removal from the Board for Cause, the vested and unvested portions of the Option
will immediately expire on the date of such Separation from Service.

6.          Effect of Change of Control.

(a)         Accelerated Vesting.  If a Change in Control should occur, then
notwithstanding any provision of the Plan or this Agreement to the contrary, the
Option shall become immediately vested and exercisable with respect to 100% of
the Shares subject to the Option.  To the extent practicable, such acceleration
of vesting and exercisability shall occur in a manner and at a time which allows
you the ability to participate in the Change in Control with respect to the
shares of Common Stock received.

(b)         Cash-Out.  If a Change in Control should occur, the Committee may,
in its discretion, cancel the Option and pay to you an amount equal to the
excess, if any, of the Fair Market Value of the Common Stock as of the date of
the Change in Control over the Exercise Price of the Option. Notwithstanding the
foregoing, if at the time of a Change in Control the Exercise Price of the
Option equals or exceeds the price paid for a share of Common Stock in
connection with the Change in Control, the Committee may cancel the Option
without the payment of consideration therefor.

7.          Other Conditions of Plan Apply.  This Agreement and the Option
evidenced hereby is subject to all of the remaining terms and conditions of the
Plan, including but not limited to the provisions relieving the Company of any
obligation to issue Shares until all applicable securities laws have been
complied with.  Any inconsistency between this Agreement and the Plan will be
resolved in favor of the Plan.  The Plan is administered and interpreted by the
Committee, whose determinations are final and binding on all persons concerned.

8.          Taxes and Tax Withholding.  Notwithstanding any action the Company
takes with respect to any or all income tax, social insurance, payroll tax, or
other tax-related withholding (“Tax-Related Items”), the ultimate liability for
all Tax-Related Items is and remains your responsibility and the Company (a)
makes no representation or undertakings regarding the treatment of any
Tax-Related Items in connection with the grant, vesting, or exercise of the
Option or the subsequent sale of any Shares acquired on exercise; and (b) does
not commit to structure the Option to reduce or eliminate your liability for
Tax-Related Items.  Prior to the issuance of Shares upon the exercise of the
Option, you must make arrangements satisfactory to the Company to pay or provide
for any applicable federal, state and local withholding obligations of the
Company. You may satisfy any federal, state or local tax withholding obligation
relating to the exercise of the Option by any of the following means:

(a)         tendering a cash payment;





- 3 -

--------------------------------------------------------------------------------

 



 

(b)         authorizing the Company to withhold shares of Common Stock from the
Shares otherwise issuable to you as a result of the exercise of the Option;
provided,  however, that no Shares are withheld with a value exceeding the
minimum amount of tax required to be withheld by law; or

(c)         delivering to the Company previously owned and unencumbered shares
of Common Stock.

The Company has the right to withhold from any compensation paid to you.

9.          No Employment or Service Contract.  This Agreement is not an
employment or service contract, and it does not create or evidence any right to
employment by or continued service on behalf of B&G Foods.  Unless you have a
separate, specific agreement, in writing, expressly on the subject, your service
can be terminated by B&G Foods at any time with or without assigning a reason
therefor, to the same extent as B&G Foods might have done if the Option had not
been granted.

10.        Discretionary Nature of Plan; No Guarantee of Future Awards.  The
Plan is discretionary and may be amended, cancelled or terminated by the Company
at any time, in its discretion. The grant of the Option in this Agreement does
not create any contractual right or other right to receive any Options or other
Awards in the future. Future Awards, if any, will be at the sole discretion of
the Company. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of your service
with the Company.

11.        No Rights as Stockholder.  You will not be considered a stockholder
of the Company with respect to the Shares unless and until you have exercised
the Option, paid the Exercise Price for each Share being purchased through the
exercise of the Option, and the Shares have been duly issued to you.

12.        Transfer Restrictions.  You may not sell, give or otherwise transfer
any interest in the Option, except that the Option may be assigned or otherwise
transferred by you in the following circumstances: (i) by will or the laws of
descent and distribution; (ii) by valid beneficiary designation taking effect at
death made in accordance with procedures established by the Committee; or (iii)
by gift to members of your immediate family.  Any Option held by a transferee
will continue to be subject to the same terms and conditions that were
applicable to the Option immediately prior to the transfer, except that the
Option will be transferable by the transferee only by will or the laws of
descent and distribution and may be exercised only by the transferee.  For
purposes of the above, “immediate family” means your children, stepchildren,
grandchildren, parents, stepparents, grandparents, spouse, siblings (including
half brothers and sisters), nieces, nephews, in-laws, including adoptive
relationships, any person sharing your household (other than a tenant or
employee), a trust in which these persons have the sole beneficial ownership, a
foundation in which you or these persons control the management of assets, and
any other entity in which you or these persons own 100% of the voting
interests.  In addition, any transfer of the Option to an immediate family
member is subject to the following conditions:  (a) you must immediately provide
notice to the Company of such transfer and provide such information about the
transferee as the Company may request (including, but not limited to, name of
transferee, address of transferee, and taxpayer identification number); (b) the
transferee may not make any subsequent transfer (except by will or the laws of
descent and distribution); (c) any Shares issued to a transferee upon exercise
may bear such legends as deemed appropriate by the Company; (d) the Company has
no obligation to deliver any Shares following an exercise until all applicable
withholding taxes are satisfied; (e) you agree to deliver a copy of this
Agreement, including any amendments thereto, to the transferee. Any attempted
assignment or other transfer by you or your successor in interest after your
death of any interests in the Option other than as permitted above may
immediately become null and void and of no further validity, at the discretion
of the Committee.





- 4 -

--------------------------------------------------------------------------------

 



 

13.        Notices.  Any notice required to be delivered to the Company under
this Agreement shall be in writing and addressed to the Corporate Secretary of
the Company at the Company’s principal corporate offices.  Any notice required
to be delivered to you under this Agreement shall be in writing and addressed to
you at your address as shown in the records of the Company.  Either party may
designate another address in writing (or by such other method approved by the
Company) from time to time.

14.        Governing Law.  To the extent that federal laws do not otherwise
control, the validity and construction of this Agreement shall be construed and
enforced in accordance with the laws of the State of Delaware, but without
giving effect to the choice of law principles thereof.

15.        Electronic Delivery and Acceptance. You hereby consent and agree to
electronic delivery of any Plan documents, proxy materials, annual reports and
other related documents. You hereby consent to any and all procedures that the
Company has established or may establish for an electronic signature system for
delivery and acceptance of Plan documents (including documents relating to any
programs adopted under the Plan), and agree that your electronic signature is
the same as, and shall have the same force and effect as, your manual
signature.  You hereby consent and agree that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan.

16.        Data Privacy. You hereby acknowledge and consent to the collection,
use, processing and transfer of personal information and data as described in
this Section 16.  You are not obliged to consent to such collection, use,
processing and transfer of personal information and data.  However, failure to
provide the consent may affect your ability to participate in the Plan.  The
Company holds certain personal information and data about you, that may include
your name, home address and telephone number, date of birth, social security
number or other employee identification number, salary grade, hire data, salary,
nationality, job title, any shares of Common Stock, or details of all options,
performance shares, restricted stock units or any other entitlement to shares of
stock awarded, canceled, purchased, vested, or unvested, for the purpose of
managing and administering the Plan (“Data”).  The Company and/or its
subsidiaries will transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of your participation in the
Plan, and the Company and/or any of its subsidiaries may each further transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan.  These recipients may be located
throughout the world, including the United States.  You authorize them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on your behalf to a broker or other third party with whom you
may elect to deposit any shares of Common Stock acquired pursuant to the
Plan.  You may, at any time, review Data, require any necessary amendments to it
or withdraw the consents herein in writing by contacting the Company; however,
withdrawing consent may affect your ability to participate in the Plan.

17.        Severability and Interpretation.  If any provision of this Agreement
is held invalid by a court of competent jurisdiction, then the remaining
provisions shall nonetheless be enforceable in accordance with their terms. 
Further, if any provision is held to be overbroad as written, then such
provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable according to applicable law and
shall be enforced as amended.

18.        Acceptance; Counterparts.  This Agreement may be executed in one or
more counterparts all of which together shall constitute but one instrument.  By
pressing “I accept” you agree to accept the Option grant, and will be deemed to
have executed this Agreement.

 





- 5 -

--------------------------------------------------------------------------------

 



 

B&G FOODS, INC.

    

YOU

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

You will be deemed to have executed this

 

Title:

 

Agreement by clicking “I accept”

 

- 6 -

--------------------------------------------------------------------------------